890 F.2d 1250
281 U.S.App.D.C. 445
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Sylvia GERALD, Petitioner,v.PEOPLES DRUG STORES, INC., Travellers Insurance Co., Officeof Workers' Compensation Programs, U.S. Departmentof Labor, Respondents.
No. 88-1702.
United States Court of Appeals, District of Columbia Circuit.
Nov. 22, 1989.

Before WALD, Chief Judge, and HARRY T. EDWARDS and SILBERMAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on the petition for review from the Benefits Review Board, United States Department of Labor, and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED that the petition for review of the Benefits Review Board's decision issued July 29, 1988, affirming the Administrative Law Judge's order of June 19, 1985 finding petitioner to be partially disabled, be denied.  The Administrative Law Judge's determination that the respondent Peoples Drug Stores, Inc., met its burden of showing the availability of suitable alternative employment is supported by substantial evidence.    O'Keefe v. Smith, Hinchman and Grylls Associates, Inc., 380 U.S. 359, 362 (1965) (per curiam);  Crum v. General Adjustment Bureau, 738 F.2d 474, 477 (D.C.Cir.1984).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely request for rehearing.  See D.C.Cir.Rule 15.